FILE COPY




                               COURT OF APPEALS
CATHERINE STONE                  FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                        CLERK OF
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                          COURT
SANDEE BRYAN MARION                 SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                  WWW.4THCOA.COURTS.STATE.TX.US
REBECA C. MARTINEZ                                                                        TELEPHONE
PATRICIA O. ALVAREZ                                                                      (210) 335-2635
LUZ ELENA D. CHAPA
  JUSTICES                                                                              FACSIMILE NO.
                                                                                         (210) 335-2762


                                       January 14, 2014

       Kenneth W. Anderson, Jr.                       Robert Sirianni Jr.
       Law Office of Kenneth W. Anderson,             400 North New York, Suite 215
       Jr.                                            Winter Park, FL 32789
       115 E. Travis Street, Suite 315                * DELIVERED VIA E-MAIL *
       San Antonio, TX 78205
       * DELIVERED VIA E-MAIL *                       Donald E. Ghidoni
                                                      29770 HWY 281 N
       Ron D. Ross                                    Bulverde, TX 78163
       Law Office Of Ron D. Ross
       11722 Raindrop
       San Antonio, TX 78216

       RE:    Court of Appeals Number: 04-13-00649-CV
              Trial Court Case Number:  1992-CI-17421
              Style: Donald E. Ghidoni
                     v.
                     Nancy Ghidoni (Meehan)

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

              If you should have any questions, please do not hesitate to contact me.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK


                                                            _____________________________
                                                            Luz Estrada
                                                            Deputy Clerk, Ext. 3219




       cc: Dinah L. Gaines (DELIVERED VIA E-MAIL)
                                                                                  FILE COPY



Donald E. GhidoniAppellant/s                                         (Meehan)Appellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      January 14, 2014

                                    No. 04-13-00649-CV

                                   Donald E. GHIDONI,
                                        Appellant

                                             v.

                                Nancy GHIDONI (Meehan),
                                        Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1992-CI-17421
                        Honorable Michael E. Mery, Judge Presiding


                                      ORDER

       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on February 10, 2014. Absent extenuating circumstances, no further
extensions will be granted.
                                                kaa

                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court